                         UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION
                          Crim inal No . 5:17-CR-51 -1H
                            Civil No . 5:18-CV-549-H


ISAIAH ANTHONY STUBBS ,

                     Petitioner,

      v.                                                         ORDER

UNITED STATES OF AMERICA,

                     Respondent.




       Having examined petitioner's motion pursuant to Rule 4(b) of the Ru les Governing

§ 2255 Proceedings, the United States Attorney is DIRECTED to file an Answer pursuant

to Rule 5, Rules Governing § 2255 Proceedings, or to make such othe r response as

approp riate to the above-captioned § 2255 Motion to Vacate , Set Aside or Correct

Sentence , within forty (40) days of the filing of this order.

       SO ORDERED . This       s   ~
                                    day of February, 20     .
